Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C.  102 and 103 (or as subject to pre-AIA  35 U.S.C.  102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of the appropriate paragraphs of 35 U.S.C.  102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 to 8, 10 to 18, and 20 is/are rejected under 35 U.S.C.  102(a)(1) as being anticipated by Winkler (U.S.  Pre-Grant Publication 2006/0258419 A1).
As to Claim 1: Winkler teaches a device comprising: at least one processor programmed with instructions to: identify metadata generated by play of a computer game (Para. 19, “One aspect of the invention is to assemble media content collected during gaming (RPG/MMORPG) into a narrative context.  In one embodiment, online or offline gamers may capture images of their in-game experiences (e.g., using a software utility or game feature) and compile them into a sequence.  While in one embodiment such images may be individually selected, in another embodiment a sequential collection of images may be captured."); based at least in part on the metadata, identify a video template for provision to a user device, the video template comprising at least a first template portion (Para. 20, "Once the desired content (e.g., series of images) has been collected, a graphical user interface (GUI) of a software application may be used to populate one or more page templates comprised of a series of panels.  A user may then create a narrative by placing the images in order on the template and then adding text, text balloons, or other graphical and text-based augmentations to describe the story that the selected images demonstrate.  In one embodiment, the GU/ may be used to drag and drop an image into a panel and to position (moved horizontally or vertically) or scale (made larger or smaller) the particular image within that panel.  If the image is larger than the panel then the content outside of the panel height and width may be cropped, or alternatively the image resized.  If, on the other hand, the image is smaller than the panel then the content may be displayed on a customized background.”). 
Regarding the new limitation of the metadata being non-media, this limitation is unclear from the specification.  The term non-media metadata is not found anywhere in the applicant’s specification.  Winkler teaches media metadata such as file types (Para. 21, file types such as .PDF, .BMP, .JPEG, .HTML, etc.).  Winkler also teaches non-media metadata such as information captured from play of a game (the examiner is looking to the applicant’s new limitations in Claim 20 for this interpretation of non-media metadata).  Para. 7 of Winkler states: “Players of RPG and MMORPG games may accumulate an archive of pictures and images taken during their challenges, battles, and exploits inside of a virtual world. While these images may be shared between players but not in manner carry the context in which they were created. Thus, there is a need to be able to assemble a publication based on media content derived from gaming activities that can be shared with others and which preserves the narrative context.”  The examiner is interpreting this passage as non-media metadata generated as a result of game play, and not necessarily “media metadata” such as file name, file size, file type, etc.  Para. 19 of Winkler describes how sequential frames from in-game activity are acquired and compiled for subsequent use.  Para. 20 of Winker describes how the captured non-media metadata are incorporated into templates for subsequent display, such as by applying text, text balloons, and graphical and non-graphical augmentations.  
As to Claim 2: Winkler teaches the device wherein the video template is a first video template and the metadata is first metadata, and the instructions are executable to: identify second metadata generated by play of a computer game (Para. 19); and based at least in part on the second metadata, identify a second video template for provision to a user device, the second video template comprising at least a second template portion different from the first template portion (Para. 23, "Another aspect of the invention is to capture one or more video clips of online or offline game play using, for example, a utility or game feature.  In this embodiment, a user may then use a GU! of a software application to drag and drop the individual frames of a video clip onto a template.  In one embodiment, the template may be comprised of a series of individual video frames which arrange themselves into an order based on the order of the frames in the movie and the order of panels in the template.  The user may then select to have only every nth frame (e.g., 3rd, Sth, etc.) dropped into the template from the movie.  in another embodiment, the frame that is dropped into the panel of the template may be shifted by going forward or backward one frame ata time in the video clip.  Thereafter, text, text balloons, or other augmentations may be added to the image(s) to describe and provide context for the story that the selected images relate to.  The finished product may then be stored, emailed, transferred, or printed in accordance with user preferences.").  on the other hand, the image is smaller than the panel then the content may be displayed on a customized background.”).
As to Claim 3: Winkler teaches the device wherein the first template portion comprises text (Para. 23).
As to Claim 4: Winkler teaches the device wherein the first template portion comprises an overlay (Para. 23).
As to Claim 5: Winkler teaches the device wherein the first template portion comprises audio (Para. 29, "Referring now to FIG.  1, depicted is one embodiment of a process 100 for carrying out one or more aspects of the invention using, for example, a software application executing on a user's computer system.  It should be appreciated that prior to the beginning of process 100, the online -gaming content to be used to create a publication has already been captured.  As previously mentioned, such gaming-based media content may be captured while in-game using native capture functionality or third-party utilities that copy the screen memory contents to one or more formatted files.  Such content may include one or more images, whether sequentially captured or not, as well as one or more video Clips of actual in-game activities.  The gaming activity from which such media content is derived may be engaged in online in a RPG/MMORPG environment.  Alternatively, the media content may be derived from offline gaming activities, such single player gaming or offline multi-player gaming.").
As to Claim 6: Winkler teaches the device wherein the instructions are executable to: receive input; and responsive to the input, tune video templates based on metadata (Para. 29).
As to Claim 7: Winkler teaches the device wherein the instructions are executable to: automatically generate a video for presentation in the video template (Para. 29).
As to Claim 8: Winkler teaches the device wherein the instructions are executable to: receive input from a user identifying video, and combine the video into the video template (Paras. 19, 20, 29).
As to Claim 10: Winkler teaches a device, comprising: at least one processor programmed with instructions to: identify at least one video clip of a game play video (Para. (0019); and use at least one video template received from a system server to present the video clip (Para. 20).  Regarding the new limitation of the metadata being non-media, this limitation is unclear from the specification.  The term non-media metadata is not found anywhere in the applicant’s specification.  Winkler teaches media metadata such as file types (Para. 21, file types such as .PDF, .BMP, .JPEG, .HTML, etc.).  Winkler also teaches non-media metadata such as information captured from play of a game (the examiner is looking to the applicant’s new limitations in Claim 20 for this interpretation of non-media metadata).  Para. 7 of Winkler states: “Players of RPG and MMORPG games may accumulate an archive of pictures and images taken during their challenges, battles, and exploits inside of a virtual world. While these images may be shared between players but not in manner carry the context in which they were created. Thus, there is a need to be able to assemble a publication based on media content derived from gaming activities that can be shared with others and which preserves the narrative context.”  The examiner is interpreting this passage as non-media metadata generated as a result of game play, and not necessarily “media metadata” such as file name, file size, file type, etc.  Para. 19 of Winkler describes how sequential frames from in-game activity are acquired and compiled for subsequent use.  Para. 20 of Winker describes how the captured non-media metadata are incorporated into templates for subsequent display, such as by applying text, text balloons, and graphical and non-graphical augmentations.  Regarding the new limitations of “the video template received from the system server comprising a region with which a video clip may be associated, along with added effects comprising one or more graphics overlays, text, music, filters to quickly make a video clip, the template comprising one or more selectors selectable to surface game data,” Winkler teaches this (video clips captured, Para. 23; video clips incorporated into templates, Paras. 33, 39, and 43).  
As to Claim 11: Winkler teaches the device wherein the instructions are executable to: identify metadata generated by play of a computer game, the play of the computer game being recorded to establish the game play video; based at least in part on the metadata, identify the video template for provision to a user device, the video template comprising at least a first template portion.
As to Claim 12: Winkler teaches the device wherein the video template is a first video template and the metadata is first metadata, and the instructions are executable to: identify second metadata generated by play of a computer game (Para. [0019)); and based at least in part on the second metadata, identify a second video template for provision to a user device, the second video template comprising at least a second template portion different from the first template portion (Para. 23).
As to Claim 13: Winkler teaches the device wherein the first template portion comprises a widget operable to surface at least part of the metadata (Para. 23).
As to Claim 14: Winkler teaches the device wherein the first template portion comprises an overlay (Para. 23).
As to Claim 15: Winkler teaches the device of wherein the first template portion comprises audio (Para. 29).
As to Claim 16: Winkler teaches the device wherein the instructions are executable to: receive input, and responsive to the input, tune video templates based on metadata (Para. 29).
As to Claim 17: Winkler teaches the device wherein the instructions are executable to: automatically generate a video for presentation in the video template (Para. 29).
As to Claim 18: Winkler teaches the device wherein the instructions are executable to: receive input from a user identifying video, and combine the video into the video template (Paras. 19, 20, 29).
As to Claim 19: Winkler teaches a method, comprising: using computer game metadata to select a video template for delivery to a user to populate the template with a video of the player or the game (Para. 19); associating each template with its own unique style, which depends on the metadata collected during game play (Para.20).
As to Claim 20: Winkler teaches a method, comprising: using computer game metadata to select a video template for delivery to a user to populate the template with a video of the player or the game (Para. 19); associating each template with its own unique style, which depends on the metadata collected during game play (Para. 20).  Para. 7 of Winkler states that it is important to capture non-media metadata such that the game content later presented after applying the templates preserves the narrative context of the game; the examiner is interpreting this as including non-media metadata tracking the player’s progress in the game.  Para. 49, referring to Fig. 9, discusses how game content is captures pertaining to the player’s progress in a game such as and RPG or MMORPG.  This activity is captured at blocks 900, 910, and 920.  The types of non-media metadata are cited by the applicant in the alternative and thus the individual types of non-media metadata have relatively little patentable weight.  The type of non-media metadata does not determine the overall functionality of this claim.  Regarding the new limitation of the metadata being non-media, this limitation is unclear from the specification.  The term non-media metadata is not found anywhere in the applicant’s specification.  Winkler teaches media metadata such as file types (Para. 21, file types such as .PDF, .BMP, .JPEG, .HTML, etc.).  Winkler also teaches non-media metadata such as information captured from play of a game (the examiner is looking to the applicant’s new limitations in Claim 20 for this interpretation of non-media metadata).  Para. 7 of Winkler states: “Players of RPG and MMORPG games may accumulate an archive of pictures and images taken during their challenges, battles, and exploits inside of a virtual world. While these images may be shared between players but not in manner carry the context in which they were created. Thus, there is a need to be able to assemble a publication based on media content derived from gaming activities that can be shared with others and which preserves the narrative context.”  The examiner is interpreting this passage as non-media metadata generated as a result of game play, and not necessarily “media metadata” such as file name, file size, file type, etc.  Para. 19 of Winkler describes how sequential frames from in-game activity are acquired and compiled for subsequent use.  Para. 20 of Winker describes how the captured non-media metadata are incorporated into templates for subsequent display, such as by applying text, text balloons, and graphical and non-graphical augmentations.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler in view of Wu, et al. (U.S. Pre-Grant Publication 2015/0092978 A1).
As to Claims 9 and 19: Winker leaches all of the limitations of these claims, but Winkler fails to explicitly teach wherein the instructions are executable to: identify the video template at least in part using a machine learning algorithm.  Wu, however, discloses using machine learning to identify video templates as claimed (Para. 19): “In accordance with an exemplary embodiment, the data extracted from the original video stream 150 can be saved in a file and/or can be directly input into the behavior recognition module 130 from the video cameras 152. The video cameras 152 can include, for example, a depth-camera and/or a regular video camera, which can be used as input into behavior recognition module 130. In accordance with an exemplary embodiment, the extracted data from the video stream 150 can be classified using, for example, machine learning algorithms and/or template matching algorithms. For machine learning, according to the identified feature, the behavior can be marked or classified as normal or abnormal behavior. For template matching, the abnormal behavior can be behavior that does not match any normal behavior template. In addition, with template matching, the matching can be based on a single frame and/or alternatively, on multi-frame sequence matching.”  A person of ordinary skill in the art at the time of invention would recognize that identifying using a machine learning algorithm is well known and would be trivial to implement.  Winkler at Fig. 6 and Para. 43 describes using template matching to combine respective video clips into an overall presentation, so the two references are similar in field of use and mode of operation.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the system/method of machine learning of Wu with the system/method of Winkler because it improves accuracy and efficiency.  The use of machine learning to extract the video templates would make the extraction more precise and allow for seamless integration of plural video clips or other media files into an overall presentation, allowing for synchronized sound and audio and integration of objects or characters or objects into a scene with no jagged edges, and so forth.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 to 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 to 20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding the new limitation of the metadata being non-media, this limitation is unclear from the specification.  The term non-media metadata is not found anywhere in the applicant’s specification.  Winkler teaches media metadata such as file types (Para. 21, file types such as .PDF, .BMP, .JPEG, .HTML, etc.).  Winkler also teaches non-media metadata such as information captured from play of a game (the examiner is looking to the applicant’s new limitations in Claim 20 for this interpretation of non-media metadata).  Para. 7 of Winkler states: “Players of RPG and MMORPG games may accumulate an archive of pictures and images taken during their challenges, battles, and exploits inside of a virtual world. While these images may be shared between players but not in manner carry the context in which they were created. Thus, there is a need to be able to assemble a publication based on media content derived from gaming activities that can be shared with others and which preserves the narrative context.”  The examiner is interpreting this passage as non-media metadata generated as a result of game play, and not necessarily “media metadata” such as file name, file size, file type, etc.  Para. 19 of Winkler describes how sequential frames from in-game activity are acquired and compiled for subsequent use.  Para. 20 of Winker describes how the captured non-media metadata are incorporated into templates for subsequent display, such as by applying text, text balloons, and graphical and non-graphical augmentations.  

Response to Arguments
Applicant's arguments filed 02-28-2022 have been fully considered but they are not persuasive.  Regarding the new limitation of the metadata being non-media, this limitation is unclear from the specification.  The term non-media metadata is not found anywhere in the applicant’s specification.  Winkler teaches media metadata such as file types (Para. 21, file types such as .PDF, .BMP, .JPEG, .HTML, etc.).  Winkler also teaches non-media metadata such as information captured from play of a game (the examiner is looking to the applicant’s new limitations in Claim 20 for this interpretation of non-media metadata).  Para. 7 of Winkler states: “Players of RPG and MMORPG games may accumulate an archive of pictures and images taken during their challenges, battles, and exploits inside of a virtual world. While these images may be shared between players but not in manner carry the context in which they were created. Thus, there is a need to be able to assemble a publication based on media content derived from gaming activities that can be shared with others and which preserves the narrative context.”  The examiner is interpreting this passage as non-media metadata generated as a result of game play, and not necessarily “media metadata” such as file name, file size, file type, etc.  Para. 19 of Winkler describes how sequential frames from in-game activity are acquired and compiled for subsequent use.  Para. 20 of Winker describes how the captured non-media metadata are incorporated into templates for subsequent display, such as by applying text, text balloons, and graphical and non-graphical augmentations.  Regarding the new limitations of “the video template received from the system server comprising a region with which a video clip may be associated, along with added effects comprising one or more graphics overlays, text, music, filters to quickly make a video clip, the template comprising one or more selectors selectable to surface game data,” Winkler teaches this (video clips captured, Para. 23; video clips incorporated into templates, Paras. 33, 39, and 43).  Winkler teaches a method, comprising: using computer game metadata to select a video template for delivery to a user to populate the template with a video of the player or the game (Para. 19); associating each template with its own unique style, which depends on the metadata collected during game play (Para. 20).  Para. 7 of Winkler states that it is important to capture non-media metadata such that the game content later presented after applying the templates preserves the narrative context of the game; the examiner is interpreting this as including non-media metadata tracking the player’s progress in the game.  Para. 49, referring to Fig. 9, discusses how game content is captures pertaining to the player’s progress in a game such as and RPG or MMORPG.  This activity is captured at blocks 900, 910, and 920.  The types of non-media metadata are cited by the applicant in the alternative and thus the individual types of non-media metadata have relatively little patentable weight.  The type of non-media metadata does not determine the overall functionality of these claims.  
The examiner has reviewed the specification and has no suggestions for allowable claim language at this time.  Citing in the specification where and how non-media metadata is defined and how particular types of non-media metadata affect the overall outcomes of the claims is probably the applicant’s best avenue for overcoming the rejections.  The examiner respectfully disagrees with the applicant as to the claims’ condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715